DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is a response to an amendment filed on 04/27/2022.  Claims 1-20 are currently pending, all of which were previously presented.

Response to Arguments
Applicant’s remarks, see pages 6-10, with respect to the rejections under 35 USC 103 have been fully considered.  In light of Applicant’s arguments, the combination of the references was reconsidered.  The Examiner found Applicant’s arguments to be persuasive, therefore the rejections have been withdrawn.  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Roozbeh Gorgin (Reg. No. 75,269) in an interview on 05/19/2022.
The application has been amended as follows:

1. (Currently Amended) A method performed by a local Domain Name System (DNS)
accessing
routing
receiving
receiving, by the one or more computing devices, updates to the master file from the private name server with new or changed information to the IP addresses via the private communications channel.

8. (Currently Amended) A local Domain Name System (DNS)
one or more processors configured to: 
access DNS queries destined for a public name server external to the internet service provider, wherein the public name server is accessible by the DNS resolver via a publically-accessible network; and
route the accessed DNS queries to a local version of a private name server associated with the proxy DNS module to prevent the DNS requests from traversing the publicly- accessible network, wherein the private name server is external to the internet service provider and accessible via a private communications channel; 
a communication port, coupled to the one or more processors, configured to: 
receive, a master file of the local version of the private name server with IP addresses associated with the DNS queries; and 
receive updates to the master file from the private name server with new or changed information to the IP addresses via the private communications channel.

15. (Currently Amended) A non-transitory computer-readable medium whose contents, when executed by a local Domain Name System (DNS)
 accessing DNS queries destined for a public name server external to the internet service provider, wherein the public name server is accessible by the DNS resolver via a publicly-accessible network; 
routing the accessed DNS queries to a local version of a private name server associated with the proxy DNS module to prevent the DNS requests from traversing the publicly-accessible network, wherein the private name server is external to the internet service provider and accessible via a private communications channel; 
receiving a master file of the local version of the private name server with IP addresses associated with the DNS queries; and 
receiving updates to the master file from the private name server with new or changed information to the IP addresses via the private communications channel.

Allowable Subject Matter
Claims 1-20 are allowed over the prior art of record.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-20 are allowed for reasons argued by the applicant in the Remarks, filed 04/27/2022.
Reasons for Allowance is not required in this office communication as applicant's reply make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e).
Examiner performed updated search and additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious all the steps disclosed in the amended claims with proper motivation at or before the time it was effectively filed.
Therefore, claims 1-20 are hereby allowed in view of applicant’s persuasive arguments.
Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.''

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESA M KENNEDY whose telephone number is (571)431-0704.  The examiner can normally be reached on Monday-Wednesday 9:30 am - 5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on (571) 272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESA M KENNEDY/Examiner, Art Unit 2458